 SUPERIOR FAST FREIGHT329Superior Fast FreightandRobert Lee Warren. Case21-CA-2224730 April 1985ORDER REMANDINGBy CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 17 July 1984- Administrative Law JudgeGordon J. Myatt issued the attached decision find-ing that the Respondent violated Section 8(a)(1) oftheAct by discharging employee Robert LeeWarren on 11 November 1982 because of his unionor protected activities. The Respondent filed ex-ceptions,a supporting brief, and a motion toreopen the record to admit additional evidence.The General Counsel filed an answering brief tothe Respondent's exceptions and an oppositon to itsmotion. iOn 22 January 1985 the Respondent filed amotion for a hearing de novo or, alternatively, anamended motion to reopen the record to consideradditional testimony from- Michael Leroy Hanna, aformer supervisor of the Respondent,- who testifiedfor the General Counsel at the hearing. On 25 Feb-ruary 1985 the General Counsel filed a memoran-dum in opposition to the Respondent's motion for ahearing de novo.The judge found deferral to an arbitration awardiipholding-Warren's discharge to be inappropriateunder theOlin Corp.,268 NLRB 573 (1984), stand-ard.The judge further found that the Respondentviolated Section 8(a)(1) of the Act by dischargingWarren for his union or protected activities, ratherthan for drunkenness or other lawful reasons.'We deny the Respondent's motion to reopen the record to introduceevidence concerning the pharmacological impact of methodoneusage onthe human body and employee Warren's alleged industrialaccidents,felony convictions, falsification of employment documents, and attend-ance recordsThe Respondent contends the evidence would impeachWarren's hearing testimony and show that he is unsuitable for reinstate-ment The Respondent asserts that it could not have realized the evi-dence's significance at the time of the hearing because it did not receive,until 2 days before the hearing closed, a subpoenaed laboratory reportfromWarren's medical clinic disclosing the presence of methadone inWarren's urine on the day the Respondent alleged he was drunk, and thatWarren willfully concealed the urinalysis results before the hearing Therecord discloses, however, that the subpoena was not issued until I Sep-tember 1983, and that the Respondent received the laboratory report 8September, 4 days before the hearing closedWe find, under the circum-stances, that the Respondent was not denied sufficient time to evaluatethe significance of the evidence presentedMoreover the Respondent hasnot demonstrated that Warren concealed the subpoenaed laboratory evi-denceat any time, and there is no dispute that the evidence the Respond-ent now seeks to introduce was available during the hearingWe there-fore find no extraordinary circumstances or any other matter whichmight warrant reopening the record See Sec 102 48(d)(1) of the Board'sRules and Regulations See alsoPotsWa//coveringCo, 262 NLRB 1336fn 1 (1982) We further find the issue of Warren's suitability for reinstate-ment to be more appropriately left to compliance proceedings if theBoard ultimately finds that the Respondent violated the ActR C Letour-neau,Inc, 200 NLRB 425 fn 2 (1972)The Respondent bases its motions on Hanna's 5December 1984 affidavit recanting critical aspectsof his hearing testimony. The affidavit states in rel-evant part:I testified regarding the moving of the carts attheULP Hearing in order to help Warren'scase.Warren did not specifically ask that I saythat he had cautioned me about moving thecarts but he did ask me to testify on his behalf.He was aware of the fact that I was extremelyhostile toward a number of management per-sonnel at Superior, in particular Bob "Potterand Mike Beresford. He told me that the onlyway he could win the NLRB case - was tomake it appear- that he was fired because of hisunion activities.. He told me that this was anopportunity for' me to get back at Superior. Hetold me he expected to get some money if hewon and that he would make it worth mywhile.He told me -we'd go to Las Vegas andI'd have all the money I needed.The affidavit then sets forth in considerable detail aversion of Warren's discharge substantially differ-ent from Hanna's hearing testimony.The Respondent contends that a hearing de novobefore a new judge is necessary because the judgecredited Hanna's testimony and heavily relied on itin finding that the Respondent discharged Warrenfor unlawful reasons. The Respondent further con-tends that the judge cannot rehear the case objec-tively because he relied on every aspect of Hanna'stestimony. Alternatively, the Respondent urges thatthe record should be reopened to permit additionaltestimony from Hanna.The General Counsel maintains that a hearing denovo is unnecessary and is merely an attempt bythe Respondent to enable different counsel to trythe case anew.2 The General Counsel does not,however, oppose reopening the record for the lim-itedpurpose of resolving- the credibility issuesraised by Hanna's apparent recantation of testimo-ny and accusation that Warren offered him moneyto testify, and to determine what effect such resolu-tion might have on the judge's decision. -After carefully reviewing the record, the judge'sdecision, and the briefs, we shall remand the pro-ceeding to the judge to reopen the record for thelimited purpose of resolving the credibility issuesraised by Hanna's 5 December 1984 affidavit.32The Respondent apparently hired new counsel after the first hearing8We deny the Respondent's motion for a hearing de novo before anew judge as it would be redundant and unnecessary The record con-tains substantial evidence, unrelated to Hanna's testimony, that need not-be developed a second time at a new hearing Moreover, we do not findContinued275 NLRB No. 53 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDHanna testified on two occasions at the hearing,once in support `of Warren's -assertion that he wasdischarged for his, union activities and once torebutDock Manager McClain's testimony thatHanna stated he would testify falsely in order toassist.Warren and to retaliate against the Respond-ent for firing Hanna's son.-Hanna described several instances in which theRespondent's supervisors or management officialsexpressed a desire to dischargeWarren for hisunion activities; the judge, credited his testimonyand relied on, it, in finding that the Respondent har-bored "hostility and resentment" towardWarrenfor his union and/or protected activities.- The judgealso creditedHanna'stestimony thatWarren didnot appear drunk or under -the influence of drugson the day the Respondent questioned his sobriety,and. thatMcClain asked Hanna to be a witnessagainstWarren, but Hanna refused, stating thatWarren was not drunk. The judge cited this as afactor in support of his conclusion that the Re-spondent's proffered justification -forWarren's dis-chargewas pretextual.Additionally, the judgecreditedHanna'srebuttal toMcClain's claim, thatHanna stated he would testify falsely at the. hearingto retaliate against the Respondent for- firing hisson..The evidence the Respondent now seeks to in-.troducemay -tend to show, among, other things,thatWarren offered Hanna money to testify falsely;thatHanna testified falsely to -helpWarren provehe was fired for union activities; that the statementsHanna attributed to the Respondent's supervisorswere motivated by Warren's poor work perform-ance rather than his union activities; and thatMcClain's contention that Hanna testified falsely toretaliate against the Respondent for firing his son isaccurate.-We find thatHanna'saffidavit raises substantialquestions of whether an important witness testifiedfalsely about material issues in this case. Accord-ingly,we shall grant the, Respondent's amendedmotion to reopen the record and remand the caseto the judge for the purpose stated below.4IT IS ORDERED that the proceeding be remandedto Administrative Law' Judge Gordon J. Myatt forthe purpose of holding a- hearing to receive addi-tional testimony from Michael Leroy Hanna andother appropriate evidence relating to the credibil-ity issues raised by Hanna's 5 December 1984 affi-davit.that the mere fact that the judge relied on Hanna's testimony at the hear-ing demonstrates that he would not be' open-minded and objective at asecond hearing4 See,e g, ElectricalWorkers JUE Local 745 (National Electric Coil),268 NLRB 308 (1983)IT IS FURTHER ORDERED that, at the conclusionof the hearing, Judge Myatt issue a supplementaldecision containing findings of fact, credibility res-olutions, and conclusions of law. The supplementaldecision shall be served- on the parties, after whichthe provisions of Section 102.46 of the Board'sRules and Regulations, shall be applicable.IT IS FURTHER ORDERED that the Respondent'smotion for a hearing de novo before a differentjudge be denied for the reasons stated above.-DECISIONSTATEMENT OF THE CASEGORDON J. MYATT, Administrative Law Judge. On acharge filed on May 10, 1983, by Robert Lee Warren(Warren) against, Superior Fast Freight (the Respondent);the Regional Director for Region 21 issued 'a complaintand notice of hearing on June 24, -1983. The substantiveallegations of the complaint allege, inter alia, that Re-spondent unlawfully dischargedWarren On November11, 1982;1 because the employee engaged in union orother protected, activities.This - conduct is alleged tohave violated Section 8(a)(1) and (3) of_ the NationalLabor Relations -Act. Respondent filed an answer inwhich it admitted certain allegations of the complaint,denied others, and specifically denied the commission ofany unfair labor practices.2A hearing was held in this matter on July 26 and 27and September 12, 1983, in Los Angeles, California. Allpartieswere present and afforded an opportunity to ex-amine and cross-examine witnesses and to present rele-vant and material evidence on the issues involved. Briefswere submitted and have been duly considered. On theentire record in this case and on my observation of thewitnesses while testifying, I make the followingFINDINGS OF FACT1.JURISDICTIONBased on the pleadings and the stipulations containedin the record, I find the Respondent is a California cor-poration operating a business in the trucking industry. Asa part of its business operation, the Respondent maintainsa facility located in Los Angeles, California. During the12months preceding the issuance of the complaintherein,Respondent, in the course of. its business -oper-ations within the State of California, derived gross reve-nues in excess of $50,000 for the transportation of freightand commodities in interstate commerce pursuant to ar-rangements with and as agents for various common car-riers; each of which. operates between and among the" -Unless otherwise indicated, all, of the events occurred in the year19822While Respondent's answer admitted it was an-employer engaged incommerce, it denied specific commerce allegations contained in the com-plaintThe answer also asserted a 10(b) defense in that it was alleged thecharge was untimely filed At the hearing, however, it was stipulated thatRespondent met the Board's statutory and discretionary jurisdictionalstandards and, by stipulation, Respondent abandoned its 10(b) defense SUPERIOR FAST FREIGHT331various States of the United States. As, such, Respondentfunctions as an essential link in the transportation offreight and commodities in interstate commerce.Duringthis same period, Respondent, in the course of its busi-ness operations, derived gross revenues in excess of$50,000 for the transportation of freight and commoditiesfrom the State of California directly to points locatedoutside the State of California. In addition, during thesame period Respondent performed services valued inexcess of $50,000 in States other than the State of Cali-fornia. In light of the above, I find the Respondent is anemployer within the meaning of Section 2(2) engaged incommerce and in an industry affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.II,THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsIn 1982, Respondent's dock and office employees wererepresented by Teamsters Local 357.3 The contract gov-erning the bargaining relationship consisted of the Na-tionalMaster Freight Agreement (Master Agreement)supplemented by the Western States Area Pick-Up andDelivery'Local Cartage and Dock Workers Agreement(Pick-Up and Delivery Agreement)aswell asby localprovisos negotiated between the Union and local em-ployers.The collective-bargaining contract expired inFebruary 1982, and the parties engaged in negotiationsfor a successoragreement'fromMarch until October1982.B:Warren's Activitieson Behalf ofthe UnionRobert LeeWarren wasemployed byRespondent as achecker/loader sinceAugust 1979.He first began work-ing for Respondent as a casual employee and was subse-quently placedon permanent status in November 1979.Although he held no electiveor appointive office in theUnion,4the unrefuted testimony reveals that he was anactivist among the employees and frequently confrontedmanagement regarding union matters and adherence tocontract provisions. The uncontroverted testimony of thetwo union stewards,Bruce Candelaria and Richard Her-nandez,and the union business agent,Frank Manuri, in-dicatesthatWarrenwas considered to be an "unofficialsteward"at the facilityHe attended monthly unionstewards'meetingswherematters pertaining to the pro-visions of the collective-bargaining agreement were dis-cussed.He also answered questionsof coworkers, withthe.blessing of.the actual stewards, regarding interpreta-tion and application of the collective-bargaining agree-ment at Respondent's facilityIn addition,during the ne-gotiations for the successor agreement he arranged meet-ings, at the request of Candelaria and Hernandez, of em-ployeesinRespondent's parking lot to discuss the statusof thenegotiations and the employees response to the6The unrefuted testimony indicates Local 357 merged with TeamstersLocal 63 on April 1, 1983, and thereafter, the locals were designated asTeamsters Local 634Warren testified that he ran for the' office-of union steward on oneoccasion but lost during a run-off votevarious proposals being considered during the negotia-tions.Warren not only met with and advised employees onmatters relating to the Union. and the contract provi-sions, but also confronted management on occasion re-garding work-related problems affecting the employees.For example, he complained' to Petras, Respondents, op-erationmanager,about the, unsanitary condition of- theemployees' restroom and the fact that there were only 3toilets and 2 urinals to serve the work force of approxi-mately 150 employees. He also filed a complaint withCal-OSHA regarding this condition but thatorganizationapparently, never followed through on the complaint.Warren also admonished supervisors about performingunit work in violation of the collective-bargaining agree-ment.5whether, management was aware of Warren's activities atthe facility,certain statements made to him by supervi-sors regarding his role on behalf of the Union are unre-futed in the record.Warren testified that sometime inJanuary or February, Supervisor. Ron Eden, on returningto Respondent's -employ after an absence,indicated sur-prise thatWarren' was still working for the Respondent.Eden told Warren, "I thought they would have gottenrid of you by now because-of your union bullshit "sSimilarly, in February, Supervisor Raul Grevara? told,Warren that Warren was a subject of discussion at a su-pervisors' 'meeting.Grevara told the employee that Re-spondent's executive vice president; Robert Potter, ex-pressed the belief that Warren could increase or decreaseproduction on the dock-because of his influence with theemployees.Warren then informed Grevara that thingswere running smoothly and indicated he failed to under-upon stated, "Apparently there is because they weretalking about you and you'd better watch your back."8Warren also recalled that sometime in May or June,Grevara told him that Potter said Warren was beginningto become a "pain in the ass because of his union bull-shit."Grevara cautioned Warren to keep a low profilebecause management wanted to fire him. Again, in July,Grevara spoke to Warren about management's reactionto his activities.Warren testified that'Grevara stated thatPotterwas losing his patience with Warren'and thatPotter wanted Warren fired in any way it could be ac-complished. According to Warren, Grevara said PotterfeltWarren was influencing the employees to slow downtheir production. -Warren testified that Petras also commented on hisunion activities.Warren stated that after one of the meet-ingswith the employees in the parking lot regarding thestatus of the negotiations in late August or early Septem-ber,Petras came up and spoke to him According toMichaelHanna, formerlyWarren's immediate supervisor but nolonger employed by Respondent,testified that he had been cautioned byWarren on occasion not to move loading carts because it was in violationof the provisions of the contract6Eden was not called as a witness in these proceedings'Grevara was a friend of Warren's and frequently rode home withWarren from work6As in the case of Eden,Grevera was not called as a witness 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr.Warren, you just don't learn, huh, Bob?" When Warrenquestioned Petras about the meaning 'of his statement,Petras replied, "It seems like you dust don't want to stop,do you9 It looks like you're never going to learn. If youkeep up all this union biz, your days are going to benumbered here " Warren protested that he, had not doneanything out of the ordinary and Petras said, "Come on,Bob, you know what I'm talking about." Petras conclud-ed the conversation by 'stating, "Bob, you know whatI'm talking about and you'd-better watch it."9Hanna testified that duringhis latest period of supervi-sory 'employment with the Respondent10 Warren, Can-delaria, and Hernandez were frequently discussed at theweekly supervisors meetings. Hanna stated that manage- .ment was concerned that Warren was too involved withthe Union. According to Hanna, Michael Beresford, thenassistant operationsmanager, and Petras frequently ex-pressed the view that, "We have to get rid of that littleshit-stirrer."- Hanna's testimony regarding the statements he attrib-uted to Beresford and Petras were not refuted by eitherof .these individuals, although they testified as witnessesat the hearing in the instant . case. However, KevinMcClain, Respondent's dock manager, testified he hadreceived a phone call from Hanna several weeks prior to,the instant hearing in which Hanna indicated he wasgoing to testify falsely in order to get back at Potter forfiringHanna's son. According to_ McClain, Hanna statedhe was going to testify that Warren was one of his bestemployees because he had a, "personal vendetta" againstPotter for discharging his son. McClain further testifiedthat. Hanna stated he intended to give false testimony inanother proceeding, "if the money was right," involvingan-employee (Jesse Moya) who was discharged by Re-spondent after an altercation with Hanna. i iHanna was recalled on rebuttal by the General Coun-sel and admitted that he spoke with McClain pnor to theinstant hearing. Hanna testified that he called Respondent's dock office to speak with Candelaria and McClainanswered the telephone. According to Hanna, during the .course of their conversation he informed McClain. that'he was going to testify in the instant hearing and that histestimony would indicate that he did not believe Warren.was drunk the evening that, he was suspended by Re-spondent (the incident which precipitated this case).When McClain questioned why Hanna was going to tes-tifyon behalf of Warren since he was no longer em-ployed by Respondent, Hanna stated that he had beensubpoenaed. Hanna denied that. he told McClain he was9Although Petras testifiedas a witness,he did not refute the state-ments attributedto him by Warren10 Hanna worked for Respondent in various capacities on seve'al'occa-sionsThe latest period of employment in which he was a supervisor onthe dock began in September 1982, and lasteduntilMay 198311 It is evident from testimony that,Hanna washiring'his son as acasual worker while employed as a dock supervisor for the RespondentBeresford informed Potter of this-and Potter admonished Hanna becauseitviolated Respondent's- policy against nepotismHanna becameincensedatBeresford for informing on him' and threatened "to beat his ass "-Hanna's son was no longer permitted to work for the RespondentConcerning Moya, Hanna struck the employee on the dock when heripped offHanna's glassesand spit in Hanna's faceduringthe course of adisputeMoya was dischargedas a'resultof this incidentgoing to testify falsely and he denied that there was anymention of the Moya incident during their conversation.According to .Hanna, he had not heard from Moya- norwas he aware of any proceeding involving Moya afterthe incident on the dock which resulted in Moya's dis-charge.Having observed Hanna and McClain while testifying,Iam- persuaded that Hanna's testimony is worthy ofbelief and that McClain's statements were intended todistort and fabricate. It is apparent from his demeanorand comments that 1 Hanna had a- blunt, and at timesharsh, personality who in his own words was a "hard su-pervisor." Equally apparent was his resolute determina-tion to reveal the facts as he knew them without favor toanyone. McClain's demeanor, on the other hand, indicat-ed a willingness to deceive and distort in order to furtherRespondent's cause In contrast, I find Hanna's testimonywas forthright and candid; even when it related to inci-dents that did not reflect favorably upon-him.Potter testified that he was unaware of Warren's unionactivities at the. facility, and he denied' thatWarren's ac-tivities in this regard were discussed-at the weekly super-visors'meetings.Having credited the testimony ofHanna, and in light of the fact that neither Beresford norPetras refuted his testimony regarding their reaction toWarren's activities, I do not ,credit Potter's statements inthis regard.-On October 15 Manuri came to the facility; at the re-quest of Potter and they jointly held a meeting with the,employees to explain the contract provisions which .theparties had tentatively agreed upon in the local negotia-tions.The unrefuted testimony reveals that Warren at-tempted to ask questions of Potter a number of timesduring the course of the meeting but was ignored byhimWarren finally was ' able 'fo direct a question toPotter and'he asked-how the retroactive pay provisionsof the proposed agreement would affect the casual em-ployeesPotter responded by telling. Warren not toworry about the casual employees, but rather that heshould worry about his job and whether the Respondentwould survive in, business.When Warren attempted toask further questions, Potter dismissed the meeting.Hanna testified that while the meeting was in progress,he.'stood in the back along with Beresford and PetrasHe stated that when Warren was attempting to-ask ques-tions at the meeting, Beresford commented, "Wouldn'tyou like to get rid of that little union son- of a bitch?"Beresford denied making this statement- and Petras didnot give any testimony regarding it. In light of my previ-ous credibility findings regarding Hanna's testimony, Ido not attach any credence to Beresford's denial. Rather,Ifind this statement to be in keeping with the prior com-ments made by Beresford at the weekly supervisors'meetings.On November 8, Warren was issued a warning noticeby Beresford "for insubordination towards a Supervisoron 11/4/82 at 5.30 p.m." The notice stated that furtherviolations of this type 'may result in additional discipli-nary action up to and, including suspension' and/or , dis-charge. (G.C. Exh. 4.) When Warren spoke to Beresfordabout the warning notice he was told it was issued be- SUPERIORFAST FREIGHTcauseWarren whistled at Roxanne Castro, daughter ofthe owner, at a lunch wagon on the date indicated in thewarning.Warren protested that there were 30 to 40 em-ployees in a group on break at the, time and denied thathe whistled at Castro. 12On November 10, Potter wrote to Manuri complainingaboutWarren's conductin generaland attached a copy.of the warning notice. (See G.C. Exh. 3.) In the letterPotter stated.He [Warren] has been extremely insubordinate tome personally when you and I were trying to tellthe dock crew the results of our negotiation [sic].Since that time he has given several supervisors abad timeNo evidence was adduced at the hearing, however, indi-cating any incidents between Warren and supervisors fol-lowing the meeting on October 15.C.Warren's Suspension and Subsequent DischargeThe testimony -regarding the eventson November 10which resulted in the suspension and subsequent dis-charge of Warren is in serious conflict. Warren testifiedthat he had taken a laxative before reporting to workand,while working, he had to go to the restroom. Ac-cording to Warren,he had to wait in line in the restroomfor approximately 10 minutes before a toilet becameavailable.He then spent another 10 minutes using the fa-cility.When he returned to the .trailer in which he wasworking, Beresford and McClain were. waiting for himand they questioned him about the length of time hespent in the restroom. Warren explained that he had beenaway for approximately 20 minutes, 20 of which werespent waiting to use the facility.13 Beresford told the em-ployees to either punch out and go home or go to. thecompany doctor to find out if anything was wrong withhim.Warren protested he was not ill and could performhiswork. Beresford then instructedWarren to get theunion steward and come to his office after the break,which was then about to commence.Warren testified he went to Beresford's office accom-panied by Union StewardHernandezand co-workerKennedy. Beresford told the union steward that Warrenspent 40 minutes in the restroom. Beresford stated hethoughtWarren was sick and wanted him to go to thecompany doctor or punch out and go home. Warrencontinued to protest that he was not ill and that Beres-ford could see' that he was not. Petras, who was-also-inthe office, commented that Warren's eyes looked glassyWarren then performed the "CHP (California HighwayPatrol) drill" consisting of a- series of jumping jacks;standing with arms outstretched, and touching the tip ofhis nose with his fingers to demonstrate there' was n6th-12The parties stipulated on the record that Castro was not a supervi-sor, although the warning notice indicated subordination toward a super-'visor_.:13Employee Kennedy testified he was working in the trailer next toWarren He stated he saw Warren leave to go to the restroom and metWarren returning when Kennedy. left to use the,facilityAccording toKennedy, Warren was away from his trailer for approximately 25 min-utes,-333ing wrong with him.Beresford continued to insist thatWarren either,punch out or go to the company doctoraccompanied by. a supervisor.Warren then asked if hecould go to his own doctor and Beresford informed himthat he would have to punch out and go to his owndoctor and return with a note.-He would then have to besent to the company doctor to verify his own doctor'sfindings.Warren refused to go to the company doctorand stated that he, would punch out under protest. HeaccusedBeresfordof harassing him.According toWarren, Petras-accompanied him as he was leaving to goto the timeclock and accused him of being drunk.Warren stated he then turned and yelled to Beresfordthat he was willing to go to the company doctor.Beres-ford replied, "You've had your choice It's too late." AsWarren was proceeding down the dock, he approachedseveral employees telling them that management was ac-cusing him of being drunk and asking if he appeareddrunk to them. 14-Hannatestified that he had observed Warren on thedock and that the employee did not appear intoxicatedor under the influence of any substance to him. Hannastatedwhen Warren was meeting with Beresford andPetras 'in the office,McClain came up to him and said,"We got Warren He was drunk. Did you see him?"Hanna replied, "You're ' crazy, 'Kevin. He wasn't, drunkand I ain't going to be in no part of it." McClain askedHanna to be a witness against Warren and Harina re-fused, stating that Warren was not drunk.Beresford, on the other hand, testified that McClainhad reported to him that Warren had been away fromhis trailer for more than 15 minutes and that he suspect-edWarren "was on something."15 Beresford stated heand. McClain waited at the trailer for Warren to return.Beresford testified thatWarren was gone for 40 minutesand when confronted about his absence, stated he was inthe restroom because he was ill. Beresford then told. theemployee to punch out and, go home. According toBeresford,Warren refused and.he then told-Warren togo to the company doctor. He stated that Warren agreedto do this and Beresford spoke to Hernandez about thematter, According' to Beresford, it was near breaktime sothey decided to continue the discussion in his office afterthe break.^.IBeresford further testified that when Warren and Her-nandez came into the office, he told the employee thathe suspected something was wrong with him and hewantedWarren -to see, the company doctor. At thispoint, according to Beressford, Warren said, "Okay. I canWarren then went through a number of CHP sobrietymaneuvers He stated that when he filled out the slip fora supervisor to accompany, Warren to the company .doctor,Warren-refused to go saying, "I'm not-going and14Warren's,testimony was corroborated in all essential parts by thetestimony of Hernandez and Kennedy.15McClain testified he had assigned Warren work in a,trailer and theemployee walked off in the opposite direction He stated he later gaveWarren another assignment and the employee was very slow in perform-ing this work He testified he observed Warren leave the trailer for overa half an hour and he brought it to Beresford's attention 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDtaking any test." When Beresford insisted that Warren goto the company doctor to determine if something waswrong with him,' Warren continued to refuse and statedhe was going home under protest. Beresford testified hethen suspended the employee for the balance of the day.Petras testified that he was not aware of the-situationinvolvingWarren until the meeting occurred in Beres-ford's office.Although Petras admitted that no one spe-cifically questionedWarren's sobriety at the meeting, hestated that implicit in Beresford's conversation was thesuspicion thatWarren was drunk or "on something."Petras corroborated Beresford's testimony that when theslipwas made out_ for Warren to go to the doctor, theemployee then refused to go. According to Petras,Beresford stated at that point that he had no alternativebut to suspend Warren for the balance of the day. Petrasstated thatWarren replied he would punch out underprotest.According to Petras, when he was escortingWarren to the timeclock, the employee stopped otheremployees along the dock telling them that he was notdrunk.After leaving Respondent's premises, Warren went di-rectly to a private medical clinic to give a urine speci-men for analysis.16Warren gave the specimen underconditionsmonitored by a staff member at the clinic.The specimen was sent to an inlaboratory bythe clinic for testing and the results disclosed no 'alcoholor ' nonprescribedmedication inWarren's system.AtWarren's request, the clinic -advised Beresford thatWarren had submitted to a urinalysis under *monitoredconditions on November 10 and stated the results of thatanalysis. (See G.C. Exh. 9 and 11.)Warren testified that on November 11, he was told byhismother that-Petras called and stated that Warren hadbeen terminated under article 46 of the collective-bar-gaining agreement.Warren called Petras to question thebasis of his .termination and to ask for information re-garding article 46.17 According to Warren, Petras ridi-culed him for his lack of knowledge of this section of thecontract.Warren testified that Petras said, "Bob, youdon't know what Article 46 is? Big shot you are in theunionand you don't'know what Article 46 is? You'vegot allthe books at home." Petras ended the conversa-tion by stating he did not have time to inform the em-ployee about article 46.Petras, on the other hand, testified that when Warrencalled him regarding the message that the employees hadbeen terminated, he informed Warren that he had beenterminated for drunkeness. According to Petras, Warrenresponded, "Why me?.There are others on the dock whoare more guilty of-more guilty of misuse of-or drun-keness or-drunkeness and drugs. There are more peopleguiltier thanI am."18i6Hernandez testified that he advised Warren to go to his own doctorbecause Hernandez did not trust the company doctor11Art. 46 of the collective-bargaining agreement deals with the subjectof discharge-and suspensionWhile warning notices are required underthis section of the agreement, it provides that no warning notice is re-quired where an employee is suspended or discharged for drunkeness orother specified violations (See G C Exh 5a )18 In view of the urinalysis report showing no alcohol or nonpre-scribed medication in Warren's system on November 10, 1 do not creditthe statement by Petras that Warren admitted being intoxicated or underIn addition to the verbal notification from Potter,Warren received a mailgram confirmation of his dis-charge dated November 11 (see G.C. Exh. 8) and twoformal termination notices issued on that same date bytheRespondent.The first termination notice, statedWarren was discharged "for drunkeness on the job andrefusing to "take [a] sobriety test on 11/10/82." (G.C.Exh. 6.) The second notice merely cited "drunkeness on11/10/82", (G.C. Exh 7), and both notices were signedby Beresford. According to Petras and Beresford, theydiscussed the Warren incident with Potter and were toldthat the offense warranted termination Petras stated hethen contacted the labor consultant of the CaliforniaTrucking Association (CTA)19 and was advised thatunder the collective-bargaining agreement Warren had tobe notified-of his termination; hence his telephone call toWarren's home on November 11. Petras further testifiedthat he contacted the CTA labor consultant after Beres-ford issued the first termination notice' and was advisedthat it was only necessary to indicate "drunkeness" asthe reason for the discharge. According. to Petras, hethen instructed Beresford to issue the second notice toWarren in order to conform with the CTA advice and tobe consistent with Respondent's policy.-The testimony of Potter and McClain discloses thatRespondent had a longstanding policy regarding the han-dling of employees suspected of being intoxicated orunder the influence of drugs while on the job. Under thispolicy, the employee was to be asked to submit to a so-briety test (urinalysis or blood) and advised that if he re-fused, it' would be considered an admission of the sus-pected condition and would result in discharge fordrunkeness.When first called as a witness by Respond-ent,McClain testified on cross-examination that the pro-cedures to be followed by the supervisors in implement-ing this policy were set forth in writing and that he hadseen them prior to Warren's discharge.-An undated writ-'ten copy of these instructions to the supervisors was in-troduced into evidence as General Counsel's Exhibit 10.On redirect examination by Respondent's attorney,McClain stated that he had seen a copy of the instruc-tions at the time of- Warren's discharge. After severalother witnesses had testified on behalf of the Respond-ent,McClain was recalled and examined again about thewritten instructions.As justification for this procedure,Respondent's counsel' stated that he had been informedduring a break-in the proceeding that there was someconfusion about McClain's understanding of `his questionpearance, . McClain testified that there was no copy ofthe written instructions available at the time of Warren'sdischarge, but he acknowledged that There' was a compa-ny policy in force with respect to employees'suspectedof being drunk or under the influence of a substance.McClain stated -the policy was to ask the employee tothe influence of a'substance on November 10 1 find it highly improbablethatWarren would have made such an incriminating admission when hewas, in fact, not intoxicated as revealed by the urinalysis report19CTA is an employer association of which Respondent is a memberand through which Respondent negotiates with the Teamsters local SUPERIORFAST.FREIGHTsubmit- to a sobriety test furnished by Respondent'sdoctor.Potter,on the other hand, testified that . while thepolicy on drunkeness or under the influence of drugs wasin effect at Respondent's facility over a period of years,he did notissuewritten procedures for the supervisors tofollow untilNovember 29-after Warren's discharge.Potter testified that he had discovered that some supervi-sors(presumably including Beresford) were permittingemployees suspected of intoxication to go home ratherthan following the Company's policy of demanding a so-briety test and discharging the employee on failure totake or 'to pass the test. According to Potter, this policywas recommended to the Respondent by CTA and hadbeen consistently followed at the Re'spondent'sfacilityover a number of years.On November 15 Manuri called Beresford's office andrequested that Beresford have Union Steward Candelariacome to his office so they could discuss the discharge ofWarren over the conference telephoneWith Candelariapresent,Manuri asked the basis for the discharge ofWarren Beresford replied that Warren was dischargedfor drunkeness on the job on November 10. Manuri thenasked if Warren had been requested to submit to a sobri-ety test on the night in question and Beresford respond-ed,, "No, not that I know of." Manuri testified thatBeresford stated during the conversation thatWarrenhad not been asked-to take a sobriety test because therewas no question of sobriety. Manuri then queried whyWarren had been terminated for drunkeness and for re-fusing to take a sobriety test. Beresford responded thathe was not certain what kind of answer -he could giveManuri. At this point Manuri took the position that War-ren's termination was improper and Beresford then citedthe fact that Warren had been in the restroom for 40minutes or more on the evening in question.Manuri re-sponded that Warren should not have been terminatedand that, at most, the employee should have been given awarning letter for abusing company time_ pursuant to thecollective-bargaining agreement.Warren filed a grievance which was pursued by theUnion regarding his discharge. Under the terms of thecollective-bargaining agreement,the grievance was ulti-mately heard by the local joint state committee 20Manuri represented Warren in the proceeding before thejoint state committee.Manuri testified that he took theposition thatWarren was terminated improperly underthecollective-bargainingagreement.According toManuri, if Respondent's officials suspectedWarren wasintoxicated or under the influence of a drug on Novem-ber 10, they should have asked the employee to submitto a sobriety test If he refused, he would then be termi-nated at that point and not at some subsequent date.Manuri further testified that he was aware of the favor-able urinalysis reportWarren had received from theclinic but did not introduce it at the 'hearing before thecommittee because sobriety was not an issue in Warren's20 The joint state committee consists of representatives from the vari-ous local unionsand the employerassociationswith which they havecontactsNo transcript record is kept of the proceeding before the com-mittee noris there an appeal fromits decisions335caseHe stated that since Warren was not requested totake a sobriety test, the report was, in his judgment, ir-relevant.Manuri also stated that he did not raise theissue ofWarren's union activities before the commit-tee.21-The jointstate committee upheld Respondent's ac-tions in discharging Warren.Concluding FindingsAside from the general denial that it did not commitany unfair labor practices, Respondent argues affirma-tively that deferral should be accorded to the decision ofthe localjoint state committee upholding the dischargeof Warren.The General Counsel argues,however, thatdeferral is not appropriate here because there is no evi-dence that the proceeding before the committee was"fair and regular"under the Board'sSpielbergdoctrine.22As evidence of this deficiency, the General Counsel'citesthe fact that no minutes or transcript record were takenof the proceedings nor was a written decision issued bythe committee. More importantly, the General Counselalso argues that the unrefuted testimony of Manuri estab-lishes that 'the statutory issue (whetherWarren's dis-charge was motivated, by animus toward the union ac-tivities)was not presented to nor considered by the com-mittee in arriving at its decision.It is well settled that proceedings before panels such asthe local joint state committee here constitute"arbitra-tion proceeedings" to which the Board will defer, pro-vided its enunciated standards for such deferral' are oth-erwise met.Chemical Leaman Tank Lines,270 NLRB1219 (1984);American Freight System,264 NLRB 126(1982);Chemical Leaman Tank Lines,251NLRB 1058(1980);SuburbanMotor Freight,247 NLRB 146 (1980);Automobile Transport,223 NLRB 217 (1976);TerminalTransport Co,185 NLRB 672 (1970). Further, in its rela-tively recent decision inOlinCorp.,268NLRB 573(1984), a Board majority23 held that in applying theSpielbergstandards, it would henceforth view the statuto-ry issue as having been adequately considered by an arbi-trator (or grievance arbitration panel) if- (1) the contrac-tual issueis factuallyparallel to the unfair labor practiceissue; and (2) the arbitrator was presented generally withthe facts relevant to' resolving the unfair labor practiceissue In that case the Board also stated that where it hasbeen established that an arbitration proceeding concern-ing the matter before the Board has already occurred,"the burden of persuasion rests with the General Counselto demonstrate that there are deficiencies in the arbitralprocess requiring the Board to' ignore the determinationof the arbitrator and subject the case to de novoreview." Id. at 575.-In light of this latter requirement ofOlin,I reject theGeneral Counsel's contention that the proceeding here2iUnder the terms of the Master Freight Agreement,it is improperfor an employer to discharge an employee for union activities22SpielbergMfg Co,112 NLRB 1080 (1955)The criteria set forth inSpielbergrequire(1) all parties agree to be bound by the results of thearbitration proceedings,(2) the arbitration proceedings are fair and regu-lar, and(3) the decision of the arbitration proceedings is not repugnant tothe Act'23Member Zimmerman dissenting` 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas not fair and regular. The mere-fact that minutes or atranscript record of the proceedings were not taken orthat a written decision was not issued by the committeedoes not, in and of itself, compel the conclusion that theproceedings were not fair or regular. Further, the recorddiscloses thatWarren was represented by his union busi-ness agent who argued on his behalf that the dischargewas improper under the terms of the collective-bargain-ing agreement. That the argument did not prevail doesnot establish any unfairness or irregularity in the commit-tee proceedings themselves.The more critical questions to be considered here are:(1)whether the contractual issue before the committeewas factually parallel to the statutoryissuepresented inthis unfair labor practice proceeding, and (2) whether thecommittee was presented generally with facts relevant toresolving,the unfair labor practiceissue.' I conclude thatboth of these questions must be answered in the negative.Manuri's unrefuted testimony, which I credit in all re-spects, discloses that the Union maintained throughoutthe grievance procedure that the discharge did notfollow the provisions of article 46 of the collective-bar-gaining agreement. Furthermore, this was the same posi-tion argued before the committee by Manure and, indeed,because.he deemed it irrelevant, the union representativedid not attempt to introduce the clinical report attestingto the lack of alcohol or other nonprescribed substanceinWarren's system on the night in question. Nor did heargue that the discharge breached the provisions of thecollective-bargaining agreement making it a contractualviolation to discharge employees for engaging in unionactivities.Thus, it is evident- that theissuepresented to the com-mittee was one of contract procedure rather than a sub-stantive defense to the charge of drunkeness.or an asser-tion that the discharge was motivated by Warren's unionactivities.That hindsight might now dictate a differentstrategy is of no consequence here. It is commonplace incourtroom litigation for parties to rely on procedural ar-guments to sustain their cause rather than to get into thesubstantive merits of a particular case.It isquite evidenthere that the union representative adopted just such astrategy in presenting Warren's grievance to the commit-'tee and the substantive facts regarding whether' the em-ployee was intoxicated or discharged for other reasonswere not presented, generally or specifically, to thegrievance arbitration panel.Nor does the fact that the union representative made ajudgmental decision to abstain from raising the substan-tive issue of drunkeness and proceeded on the basis of aprocedural violation of the collective-bargaining agree-ment require a different conclusion. InOlin,the Boardmajority, specifically disclaimed any intention of., resur-recting that portion ofElectronicReproduction Service,213 NLRB 758 (1974), "which required no more than an`opportunity' to present the unfair labor practice issue tothe arbitrator to warrant deferral."Olin Corp,supra, fn10.Therefore, the fact that Manure had an opportunityto raise the substantive issue, but chose not to, does notmilitate in favor of ' deferral to the committee's decisionin the particular circumstances of this case.-In lightof the above, I find that the General Counselhas established that theOlinstandards for deferral havenot been met in the circumstances of this case. Accord-ingly, I find that deferral to the decision of the -JointState Committee is not warranted.Turning -to the merits of the case, I find the creditedtestimony and record evidence fully supports the conclu-sion that Warren was discharged on November 11 in vio-lation of the Act.. The record abounds with -evidence ofthe hostility and resentment Respondent's supervisorsand management officials harbored' toward Warren forhis leadership among his coworkers and his activities incounseling them and demanding adherence to the provi-sions of the collective-bargainingagreement.That War-ren's role as "unofficial steward" 'on the dock angeredRespondent's supervisors is evidenced by the pejorativecomments made about him at' the weekly supervisor'smeetings by Beresford, Petras, and Potter, and by Beres-ford's comments to Hanna. This is further evidenced bythe cautioning warnings given to Warren' by Grevara,which are unrefuted in the record.While animus toward an employee because of hisunion activity raises a strong inference that an employ-ee's discharge is unlawfully motivated, I further find thatthe record establishes that Respondent's announced justi-fication forWarren's discharge was purely pretextual innature. The employee was discharged for drunkeness onthe job but the unrefuted testimony reveals that Re-spondent's supervisors never questioned his sobriety, orlack thereof. Rather, the main complaint was the amountof time Warren spent in the restroom and that he refusedto go to the company doctor to determine if anythingwere wrong with him Indeed,it isundisputed that whenManuri confronted Beresford during the telephone con-ference,-in the presence of Candelaria, Beresford admit-ted that sobriety was notan issue andrepeated the com-plaint againstWarren for taking too much time in therestroomFurther evidence that Respondent was at-tempting to forge a set of circumstances to enable it toget rid of an employee considered a thorn inits side isfound in the two formaldismissalnotices sent to Warrenon November 11. The first charged Warren with drunke-ness on the job and refusal to take a sobriety test. Thesecondmerely asserted drunkeness on the job. Asidefrom being an obvious admission that the employee's so-briety had not been questioned the prior evening (there-by corroborating the testimony of the union representa=tive and the stewards), it calls into question the dischargejustification itself. It is apparent from the second noticethatRespondent's officials recognized that in their zealto create a means of getting rid of Warren they failed tofollow Respondent's long-established proceduresin deal-ingwith employees suspected of intoxication or beingunder the influence of drugs on the job.24-24 For this reason.Ido not credit Petra's testimony that he had thesecond termination notice issued on advice ofthe CTA laborconsultantto conform with that organization's practice and "to be consistent withcompany policy"As operations manager,it is unlikely that he was,unfa-miliar with Respondent's policies- SUPERIORFAST FREIGHT-337Because of (1) the established..animus and hostilitytoward Warren for his union activities, (2) the failure ofRespondent's officials to follow Respondent's own long-standing procedures regarding employees suspected ofintoxication or under the influence of-drugs, (3) the-re-fusal of Hanna to participate-in charging Warren withdrunkeness on November 10 because he knew the em-ployee was not intoxicated, and (4) the clinical report at-testing thatWarren had no alcohol or nonprescribedserted justification- forWarren's discharge was merely apretext to mask Respondent's effort to rid itself perma-further find that Respondent has not established on thisrecord that Warren would have been discharged in anyevent, regardless of his union.or protected activities, forthe incident which occurred on November 10.Wright.Line,251NLRB 1083 (1980). Accordingly, I find thedischarge of Warren on November 11 was unlawfullymotivated and in violation of Section 8(a)(1) of theAct.2 5CONCLUSIONS OF LAW1.The Respondent, Superior Fast Freight,isan em-ployer within the meaning of Section 2(2) of the Act en-gaged incommerce within the meaning of Section 2(6)and (7) of the Act.2.By unlawfully discharging employee Robert LeeWarren on November 11, 1982, on the pretext of drunke-nessbecause the employee engaged inunionand otherprotected activity,Respondent has violated Section8(a)(1) of the Act.3.The above unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHavingfound that the Respondent has engaged in anunfair labor practice, I shall order the Respondent tocease and desist therefrom and to take certain affirmativeactionwhich will effectuate the policies of the Act.Since it has been found here that Respondent unlawfullydischarged Robert Lee Warren on November 11, 1982, itshall be recommended that he be offered full and imme-diate reinstatement to his former position, or if that posi-tion nolongerexists,to a substantially equivalent posi-tion without prejudice to his seniority or other rights and'privileges.Respondent also shall be ordered to make theemployee whole for any loss of earnings he may 'have'suffered due to the discrimination against him. Backpayshall be computed in the manner prescribed in F W.Woolworth Co,90 NLRB 289 (1950), andFlorida SteelCorp.,231 NLRB-651 (1977)26 Inaddition, Respondentshall be required to expunge from its files any referencesto the discharge of Robert Lee Warren, notifying him inwriting that this has been done, and that evidence of hisunlawful discharge will not be used as a basis for future-25 Becausethe remedy for the violation found here is the same as thatwhich would result for a violation of Sec 8(a)(3), I deem it unnecessaryto determine whether Respondent also violated Sec 8(a)(3) of the Act byits unlawful conduct26 See generallyIsis Plumbing Co,138 NLRB 716 (1962)personnel actionagainsthim: SeeSterling Sugars,261NLRB 472 (1982).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edS7-ORDERThe Respondent, Superior Fast Freight, Los Angeles;-California, its officers, agents, successors,and assigns,shall1.Cease and desist from(a)Unlawfully discharging employees because theyengage in unionor other activities protected by Section7 of the National Labor Relations Act, as amended.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2.Take the following affirmative action designed to ef-fectuate the policies of the Act.(a)Offer Robert Lee Warren immediate and full rein-statement to his formerjob or, if that jobno longerexists,to a substantially equivalent position, without prej-udice to his seniority or any other rights or privilegespreviously enjoyed, and make him whole for any loss ofearningsand other benefits suffered as a result of the dis-criminationagainst himin the manner set forth in theremedy section of the decision.(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c)Remove from its files, and ask the Employer toremove from the Employer's files, any reference to theunlawful discharge and notify the employee in writingthat it has done so and that it will not use the dischargeagainst him in any way.(d) Postat itsfacilities located in Los Angeles, Califor-nia, copiesof the attached notice marked "Appendix "28Copies of the notice, on forms provided by the RegionalDirector for -Region 21, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilypostedReasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any othermaterial.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.27 If no exceptions are filed as provided by Sec 10246 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses28 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board " 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National-Labor Relations Act and,has or-dered us to post and abide by this notice.WE WILL NOT unlawfully discharge our employees be-cause they are engaged in union or other activities pro-tected by Section 7 of the National Labor Relations Act.WE WILL NOT in any like or related manner interferewith,restrain,or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL offer Robert Lee Warren immediate and fullreinstatement to his job or,if that job no longer exists, toa substantially equivalent-job; without prejudice to hisseniority or other rights and privileges and WE WILLmake him whole for any loss of earnings he may havesuffered because of our discrimination against him.WE WILL expunge from our files any reference to theing, that this has been done and that this unlawful con-duct will not be used as a basis for. future personnelaction concerning him.,SUPERIORFAST FREIGHT